     Case 3:20-cv-01443-MMA-MSB Document 8 Filed 12/11/20 PageID.136 Page 1 of 12



1
2
3
4
5
6                               UNITED STATES DISTRICT COURT
7                            SOUTHERN DISTRICT OF CALIFORNIA
8
9     MICHAEL RICHARD KEAVNEY,                            Case No. 3:20cv1443-MMA-MSB
      Booking #17104761,
10
                                         Plaintiff,       ORDER GRANTING MOTION TO
11                                                        PROCEED IN FORMA PAUPERIS
                           v.                             PURSUANT TO 28 U.S.C. SECTION
12
                                                          1915(a);
13    DR. O’BRIEN, et al.,
                                                          [Doc. No. 2]
14                                    Defendants.
15                                                        DENYING AS MOOT MOTIONS TO
                                                          PROCEED IN FORMA PAUPERIS;
16
17                                                        [Doc. Nos. 5, 7]
18
                                                          DISMISSING CIVIL ACTION FOR
19                                                        FAILING TO STATE A CLAIM
                                                          PURSUANT TO 28 U.S.C. SECTION
20
                                                          1915(e)(2) AND SECTION 1915A;
21
                                                          DENYING MOTION FOR
22
                                                          TEMPORARY RESTRAINING
23                                                        ORDER AND PRELIMINARY
                                                          INJUNCTION
24
25                                                        [Doc. No. 3]
26
27          Plaintiff Michael Richard Keavney, currently incarcerated at San Diego County
28    Sheriff’s Department’s Vista Detention Facility, is proceeding pro se in this civil rights
                                                      1
                                                                                3:20cv1443-MMA-MSB
     Case 3:20-cv-01443-MMA-MSB Document 8 Filed 12/11/20 PageID.137 Page 2 of 12



1     action pursuant to 42 U.S.C. Section 1983. See Compl., Doc. No. 1.
2            Plaintiff has not prepaid the $402 civil and administrative filing fee required by 28
3     U.S.C. Section 1914(a), and has instead submitted several motions for leave to proceed in
4     forma pauperis (“IFP”) pursuant to 28 U.S.C. Section 1915(a)(1). See Doc. Nos. 2, 5, 7.
5     In addition, Plaintiff has filed a Motion for a Temporary Restraining Order (“TRO”) and
6     a Preliminary Injunction (“PI”). See Doc. No. 3.
7     I.     Motion to Proceed In Forma Pauperis
8            All parties instituting any civil action, suit or proceeding in a district court of the
9     United States, except an application for writ of habeas corpus, must pay a filing fee of
10    $400.1 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
11    prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
12    Section 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007);
13    Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, a prisoner who is
14    granted leave to proceed IFP remains obligated to pay the entire fee in “increments” or
15    “installments,” Bruce v. Samuels, 136 S. Ct. 627, 629 (2016); Williams v. Paramo, 775
16    F.3d 1182, 1185 (9th Cir. 2015), and regardless of whether his action is ultimately
17    dismissed. See 28 U.S.C. § 1915(b)(1), (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th
18    Cir. 2002).
19           Section 1915(a)(2) requires prisoners seeking leave to proceed IFP to submit a
20    “certified copy of the trust fund account statement (or institutional equivalent) for . . . the
21    6-month period immediately preceding the filing of the complaint.” 28 U.S.C.
22    § 1915(a)(2); Andrews v. King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified
23    trust account statement, the Court assesses an initial payment of 20% of (a) the average
24    monthly deposits in the account for the past six months, or (b) the average monthly
25
26
      1
        In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $52. See
27    28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14 (eff.
      Dec. 1, 2020)). The additional $52 administrative fee does not apply to persons granted leave to proceed
28    IFP. Id.
                                                            2
                                                                                              3:20cv1443-MMA-MSB
     Case 3:20-cv-01443-MMA-MSB Document 8 Filed 12/11/20 PageID.138 Page 3 of 12



1     balance in the account for the past six months, whichever is greater, unless the prisoner
2     has no assets. See 28 U.S.C. § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution
3     having custody of the prisoner then collects subsequent payments, assessed at 20% of the
4     preceding month’s income, in any month in which his account exceeds $10, and forwards
5     those payments to the Court until the entire filing fee is paid. See 28 U.S.C. §
6     1915(b)(2); Bruce, 136 S. Ct. at 629.
7           As mentioned, Plaintiff has submitted several IFP motions. Two such motions
8     contain the prison certificate verifying his available balances for the relevant six-month
9     period preceding the filing of his Complaint. See Doc. No. 2 at 4; Doc. No. 5 at 4. Two
10    of Plaintiff’s IFP motions attach certified copies of his trust account statements, (see ECF
11    No. 5, at 6-10; ECF No. 7, at 5), but only by combining the two statements can the Court
12    determine Plaintiff’s balances for the six-month period preceding the filing of his
13    Complaint as required by 28 U.S.C. Section 1915(a)(2) and S.D. Cal. Civ. L.R. 3.2.
14    Andrews, 398 F.3d at 1119. Plaintiff’s trust account statements show that although he
15    carried an average monthly balance of $12.99 and had $49.83 in average monthly
16    deposits to his trust account for the six months preceding the filing of this action, Plaintiff
17    had an available balance of just $0.03 at the time of filing. See Doc. No. 7 at 7.
18          Accordingly, the Court GRANTS Plaintiff’s Motion to Proceed IFP (Doc. No. 2)
19    and declines to impose the initial partial filing fee pursuant to 28 U.S.C. Section
20    1915(b)(1) because his trust account statements indicate that he may currently have “no
21    means to pay it.” See 28 U.S.C. § 1915(b)(4) (providing that “[i]n no event shall a
22    prisoner be prohibited from bringing a civil action or appealing a civil action or criminal
23    judgment for the reason that the prisoner has no assets and no means by which to pay the
24    initial partial filing fee.”); Taylor, 281 F.3d at 850 (finding that 28 U.S.C. Section
25    1915(b)(4) acts as a “safety-valve” preventing dismissal of a prisoner’s IFP case based
26    solely on a “failure to pay . . . due to the lack of funds available to him when payment is
27    ordered.”). Instead, the Court DIRECTS the Watch Commander of Vista Detention
28    Facility, or his designee, to collect the entire $350 balance of the filing fees required by
                                                     3
                                                                                  3:20cv1443-MMA-MSB
     Case 3:20-cv-01443-MMA-MSB Document 8 Filed 12/11/20 PageID.139 Page 4 of 12



1     28 U.S.C. Section 1914 and to forward them to the Clerk of the Court pursuant to the
2     installment payment provisions set forth in 28 U.S.C. Section 1915(b)(1). Because IFP
3     status has been granted, the Court DENIES as moot Plaintiff’s two additional Motions to
4     Proceed IFP (Doc. Nos. 5, 7).
5     II.     Sua Sponte Screening pursuant to 28 U.S.C. Section 1915(e)(2) and Section
6     1915A(b)
7             A. Standard of Review
8             Because Plaintiff is a prisoner and is proceeding IFP, his Complaint requires a pre-
9     answer screening pursuant to 28 U.S.C. Section 1915(e)(2) and Section 1915A(b). Under
10    these statutes, the Court must sua sponte dismiss a prisoner’s IFP complaint, or any
11    portion of it, which is frivolous, malicious, fails to state a claim, or seeks damages from
12    defendants who are immune. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000)
13    (en banc) (discussing 28 U.S.C. Section 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002,
14    1004 (9th Cir. 2010) (discussing 28 U.S.C. Section 1915A(b)). “The purpose of
15    [screening] is ‘to ensure that the targets of frivolous or malicious suits need not bear the
16    expense of responding.’” Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014)
17    (quoting Wheeler v. Wexford Health Sources, Inc., 689 F.3d 680, 681 (7th Cir. 2012)).
18            “The standard for determining whether a plaintiff has failed to state a claim upon
19    which relief can be granted under Section 1915(e)(2)(B)(ii) is the same as the Federal
20    Rule of Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter,
21    668 F.3d 1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121
22    (9th Cir. 2012) (noting that screening pursuant to Section 1915A “incorporates the
23    familiar standard applied in the context of failure to state a claim under Federal Rule of
24    Civil Procedure 12(b)(6)”). Rule 12(b)(6) requires a complaint “contain sufficient factual
25    matter, accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.
26    Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at
27    1121.
28            Detailed factual allegations are not required, but “[t]hreadbare recitals of the
                                                     4
                                                                                   3:20cv1443-MMA-MSB
     Case 3:20-cv-01443-MMA-MSB Document 8 Filed 12/11/20 PageID.140 Page 5 of 12



1     elements of a cause of action, supported by mere conclusory statements, do not suffice.”
2     Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for
3     relief [is] . . . a context-specific task that requires the reviewing court to draw on its
4     judicial experience and common sense.” Id. The “mere possibility of misconduct” or
5     “unadorned, the defendant-unlawfully-harmed me accusation[s]” fall short of meeting
6     this plausibility standard. Id.; see also Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th
7     Cir. 2009).
8           B. Plaintiff’s Factual Allegations
9           In September 2018, Plaintiff had a telemedicine appointment with a doctor to
10    address pain and limited mobility in his left ankle and left shoulder caused by a fall he
11    had previously suffered. See Compl. at 3. The doctor “recommended physical therapy
12    for Plaintiff[’]s left ankle and left shoulder . . ..” Id. The physical therapy never took
13    place however, and Plaintiff now has “very limited movement in his left ankle and left
14    shoulder and is in constant pain.” Id.
15          Plaintiff filed several administrative grievances and a claim with San Diego
16    County based on this failure to provide physical therapy, which was denied as untimely.
17    See id.; see also id. at 18-39, 41-42. Defendant O’Brien, a medical doctor, was allegedly
18    “the head of medical department when medical care was denied.” See id. at 3. Although
19    the timing is unclear, Plaintiff also alleges that he received a physical therapy evaluation,
20    and a physical therapist recommended that he receive physical therapy twice a week. See
21    id. This treatment also did not take place. See id.
22          In addition to Defendant O’Brien, Plaintiff names three other Defendants, Dr.
23    Cynthia Purviance, and two Doe Defendants, one of whom was allegedly “in charge of
24    making medical decisions, and the other who was allegedly “in charge of transportation
25    to and from medical appointments.” Id. at 2. Plaintiff alleges that these Defendants
26    violated his rights to medical care and to be free from cruel and unusual punishment. See
27    id. at 2-3. Plaintiff seeks injunctive relief directing that he receive physical therapy,
28    medical shoes, an additional mat on which to sleep, and pain medication. See id. at 7.
                                                      5
                                                                                   3:20cv1443-MMA-MSB
     Case 3:20-cv-01443-MMA-MSB Document 8 Filed 12/11/20 PageID.141 Page 6 of 12



1     He also seeks an injunction directing the “records dep[artmen]t to provide” information
2     about the identities of the Doe Defendants. Id.; see also id. at 3. In addition to injunctive
3     relief, Plaintiff seeks $1.5 million each in punitive and compensatory damages and
4     additional compensatory relief.
5            C. Analysis
6            To state a claim under 42 U.S.C. Section 1983, a plaintiff must allege two essential
7     elements: (1) that a right secured by the Constitution or laws of the United States was
8     violated, and (2) that the alleged violation was committed by a person acting under the
9     color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Naffe v. Frye, 789 F.3d 1030,
10    1035-36 (9th Cir. 2015).
11           To the extent that Plaintiff challenges the adequacy of his medical care while he
12    was in pretrial custody, his claims are appropriately analyzed under the due process
13    clause of the Fourteenth Amendment. 2 See Castro v. Cnty. of Los Angeles, 833 F.3d
14    1060, 1067-68 (9th Cir. 2016) (“Inmates who sue prison officials for injuries suffered
15    while in custody may do so under the Eighth Amendment’s Cruel and Unusual
16    Punishments Clause, or if not yet convicted, under the Fourteenth Amendment’s Due
17    Process Clause.” (citing Bell v. Wolfish, 441 U.S. 520, 535 (1979)). Like claims under
18    the Eighth Amendment, Plaintiff must allege “that the . . . officials acted with ‘deliberate
19    indifference.’” Id. at 1068. “[T]he elements of a pretrial detainee’s medical care claim
20    against an individual defendant under the due process clause of the Fourteenth
21    Amendment are: (i) the defendant made an intentional decision with respect to the
22    conditions under which plaintiff was confined; (ii) those conditions put the plaintiff at
23    substantial risk of suffering serious harm; (iii) the defendant did not take reasonable
24    available measures to abate that risk, even though a reasonable official in the
25    circumstances would have appreciated the high degree of risk involved—making the
26
27
      2
       Although Plaintiff does not allege whether he was a pretrial detainee at the time of the incidents in
28    question, the Court presumes that he was for purposes of this Order.
                                                           6
                                                                                           3:20cv1443-MMA-MSB
     Case 3:20-cv-01443-MMA-MSB Document 8 Filed 12/11/20 PageID.142 Page 7 of 12



1     consequences of the defendant’s conduct obvious; and (iv) by not taking such measures,
2     the defendant cause the plaintiff’s injuries.” Gordon v. Cnty. of Orange, 888 F.3d 1118,
3     1124-25 (9th Cir. 2018). “With respect to the third element, the defendant’s conduct
4     must be objectively unreasonable, a test that will necessarily ‘turn[] on the facts and
5     circumstances of each particular case.’” Id. at 1125 (quoting Kingsley v. Hendrickson,
6     576 U.S. 389, 397 (2015)).
7           Plaintiff’s claims must be dismissed for a simple reason: Plaintiff has not alleged
8     that any of the Defendants caused his injuries. “Causation is, of course, a required
9     element of a § 1983 claim.” Estate of Brooks v. United States, 197 F.3d 1245, 1248 (9th
10    Cir. 1999). Plaintiff has not connected the actions of any Defendant to the delays in his
11    medical treatment. See Harper v. City of Los Angeles, 533 F.3d 1010, 1026 (9th Cir.
12    2008) (“In a § 1983 action, the plaintiff must . . . demonstrate that the defendant’s
13    conduct was the actionable cause of the claimed injury. To meet this causation
14    requirement, the plaintiff must establish both causation-in-fact and proximate
15    causation.”). Aside from identifying them as Defendants, Plaintiff makes no factual
16    allegations whatsoever regarding the involvement of either Doe Defendant or Defendant
17    Purviance in the alleged denials of medical treatment. See Compl. at 2-3. This is
18    insufficient. See Iqbal, 556 U.S. at 678 (noting that although a pleading “does not require
19    ‘detailed factual allegations,’” Rule 8 nevertheless “demands more than an unadorned,
20    the defendant-unlawfully-harmed-me accusation.” (quoting Twombly, 550 U.S. at 555)).
21          Similarly, Plaintiff does not describe Defendant O’Brien’s involvement in the
22    alleged constitutional violations aside from the conclusory statement that O’Brien was
23    “the head of medical department [sic] when medical care was denied.” Id. at 3. This
24    allegation is also insufficient to state a cognizable claim. In order to hold a supervisor
25    liable under Section 1983, Plaintiff must demonstrate either the supervisor’s personal
26    involvement in the alleged violation of the constitution or a causal connection between
27    the supervisor’s conduct and the violation. See Starr v. Baca, 652 F.3d 1202, 1207 (9th
28    Cir. 2011). To the extent Plaintiff seeks to hold Defendant O’Brien liable for denying
                                                    7
                                                                                 3:20cv1443-MMA-MSB
     Case 3:20-cv-01443-MMA-MSB Document 8 Filed 12/11/20 PageID.143 Page 8 of 12



1     administrative grievances, prison officials are not generally liable for due process
2     violations simply for denying or failing to process inmate appeals. See, e.g., Ramirez v.
3     Galaza, 334 F.3d 850, 860 (9th Cir. 2003). Additionally, although intentionally delaying
4     medical treatment may be actionable as deliberate indifference, see McGuckin v. Smith,
5     974 F.2d 1050, 1062 (9th Cir. 1992), overruled on other grounds by WMX Techs., Inc. v.
6     Miller, 104 F.3d 1133, 1136 (9th Cir. 1997) (en banc), the delay must cause substantial
7     harm in order to state a claim. See Wood v. Housewright, 900 F.2d 1332, 1335 (9th Cir.
8     1990); see also Shipp v. Petras, No. 2:20-cv-0938-JAM-EFB P, 2020 WL 5797893, at
9     *1-2 (E.D. Cal. Sept. 29, 2020) (dismissing as insufficiently detailed allegations
10    regarding delayed physical therapy resulting in increased pain and other physical harms
11    in the absence of “some indication as to why . . . defendant[s] denied physical therapy . . .
12    .”).
13           To the extent that Plaintiff alleges that Defendants denied him medical care
14    because of a Sheriff’s Department or County policy, he must allege that he was injured
15    pursuant to an official policy or a discriminatory practice “so permanent and well settled
16    as to constitute a ‘custom or usage’ with the force of law.” Monell v. N.Y. Dep’t of Soc.
17    Servs., 436 U.S. 658, 691 (1978); see also Crowley v. Bannister, 734 F.3d 967, 977 (9th
18    Cir. 2013) (explaining that Defendants may be held liable “even without overt personal
19    participation in the offensive act if [they] implement[ed] a policy so deficient that the
20    policy itself is a repudiation of constitutional rights and is the moving force of a
21    constitutional violation.” (citing Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989)
22    (internal quotation marks omitted))). In the absence of any such allegations, however,
23    Plaintiff’s Complaint must be dismissed sua sponte and in its entirety for failing to state a
24    claim upon which Section 1983 relief can be granted pursuant to 28 U.S.C. Section
25    1915(e)(2)(B)(ii) and Section 1915A(b).
26           D. Leave to Amend
27           In light of Plaintiff’s pro se status, the Court grants him leave to amend his
28    pleading to attempt to sufficiently allege his medical care claims. See Rosati v. Igbinoso,
                                                    8
                                                                                 3:20cv1443-MMA-MSB
     Case 3:20-cv-01443-MMA-MSB Document 8 Filed 12/11/20 PageID.144 Page 9 of 12



1     791 F.3d 1037, 1039 (9th Cir. 2015) (“A district court should not dismiss a pro se
2     complaint without leave to amend [pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii)] unless ‘it is
3     absolutely clear that the deficiencies in the complaint could not be cured by
4     amendment.’” (quoting Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012)).
5     III.   Motion for Temporary Restraining Order and Preliminary Injunction
6            As noted above, Plaintiff has also filed a Motion for a TRO and PI. See Doc. No.
7     3. Plaintiff seeks a TRO and PI requiring Defendants to arrange “an examination and a
8     plan of treatment . . . even if that treatment requires medication that might be against San
9     Diego County Sheriff[’]s pol[i]cy to provide as long as its prescribed by the [d]octor and
10    or specialist provided . . ..” Id. at 5.
11           Procedurally, a federal district court may issue emergency injunctive relief only if
12    it has personal jurisdiction over the parties and subject matter jurisdiction over the
13    lawsuit. See Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 350
14    (1999) (noting that one “becomes a party officially, and is required to take action in that
15    capacity, only upon service of summons or other authority-asserting measure stating the
16    time within which the party served must appear to defend.”). The Court may not attempt
17    to determine the rights of persons not before it. See, e.g., Zepeda v. INS, 753 F.2d 719,
18    727-28 (9th Cir. 1983). Under Federal Rule of Civil Procedure 65(d)(2) an injunction
19    binds only “the parties to the action,” their “officers, agents, servants, employees, and
20    attorneys,” and “other persons who are in active concert or participation.” Fed. R. Civ. P.
21    65(d)(2)(A)-(C).
22           Substantively, “‘[a] plaintiff seeking a preliminary injunction must establish that he
23    is likely to succeed on the merits, that he is likely to suffer irreparable harm in the
24    absence of preliminary relief, that the balance of the equities tips in his favor, and that an
25    injunction is in the public interest.’” Glossip v. Gross, 576 U.S. 863, 876 (2015) (quoting
26    Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008)). “The first factor under
27    Winter is the most important—likely success on the merits.” Garcia v. Google, Inc., 786
28    F.3d 733, 740 (9th Cir. 2015). Additionally, “[u]nder Winter, plaintiffs must establish
                                                     9
                                                                                  3:20cv1443-MMA-MSB
     Case 3:20-cv-01443-MMA-MSB Document 8 Filed 12/11/20 PageID.145 Page 10 of 12



1     that irreparable harm is likely, not just possible, in order to obtain a preliminary
2     injunction.” Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir.
3     2011). “A preliminary injunction is an extraordinary remedy never awarded as of right,
4     and the grant of a preliminary injunction is a matter committed to the discretion of the
5     trial judge[.]” Epona v. Cnty. of Ventura, 876 F.3d 1214, 1227 (9th Cir. 2017) (internal
6     quotation marks and citations omitted).
7           Because Plaintiff’s Complaint has not survived the initial screening required by 28
8     U.S.C. Section 1915(e)(2) and 28 U.S.C. Section 1915A, the United States Marshal has
9     not been directed to effect service on Plaintiff’s behalf, and the named Defendants have
10    no notice of either Plaintiff’s Complaint or his motion seeking a TRO and PI. As a result,
11    the Court cannot grant Plaintiff injunctive relief because it has no personal jurisdiction
12    over any Defendant at this time. See Fed. R. Civ. P. 65(a)(1), (d)(2); Zepeda, 753 F.2d at
13    727-28. Additionally, because the Court found that Plaintiff’s Complaint failed to state a
14    claim upon which Section 1983 relief may be granted, he has failed to demonstrate for
15    purposes of preliminary injunctive relief a likelihood of success on the merits. See
16    Thomas v. Chu, No. 3:20-cv-00245-GPC-BGS, 2020 WL 5408944, at *10 (S.D. Cal.
17    Sept. 9, 2020) (noting that, having dismissed the complaint pursuant to 28 U.S.C. Section
18    1915(e)(2) and Section 1915A(b), the Plaintiff had “necessarily failed to show, for
19    purposes of justifying preliminary injunctive relief, any likelihood of success on the
20    merits of his claims.” (collecting cases)).
21          “Because it is a threshold inquiry, when ‘a plaintiff has failed to show the
22    likelihood of success on the merits, [courts] need not consider the remaining three
23    [Winter elements].” Garcia, 786 F.3d at 740 (quoting Ass’n des Eleveurs de Canards et
24    d’Oies du Quebec v. Harris, 729 F.3d 937, 944 (9th Cir. 2013)) (internal quotation marks
25    omitted). As a result, the Court DENIES Plaintiff’s Motion for a TRO and PI (Doc. No.
26    3).
27    //
28    //
                                                    10
                                                                                  3:20cv1443-MMA-MSB
     Case 3:20-cv-01443-MMA-MSB Document 8 Filed 12/11/20 PageID.146 Page 11 of 12



1     IV.      Conclusion and Order
2              For the reasons set forth above, the Court:
3              1.    GRANTS Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C. Section
4     1915(a) (Doc. No. 2).
5              2.    DENIES as moot Plaintiff’s additional Motions to Proceed IFP (Doc. Nos.
6     5, 7).
7              3.    ORDERS the Secretary of the CDCR, or her designee, to collect from
8     Plaintiff’s prison trust account the $350 filing fee owed by collecting monthly payments
9     from Plaintiff’s account in an amount equal to twenty percent (20%) of the preceding
10    month’s income and forwarding those payments to the Clerk of the Court each time the
11    amount in the account exceeds $10 pursuant to 28 U.S.C. Section 1915(b)(2). ALL
12    PAYMENTS SHALL BE CLEARLY IDENTIFIED BY THE NAME AND NUMBER
13    ASSIGNED TO THIS ACTION.
14             4.    DIRECTS the Clerk of the Court to serve a copy of this Order on Kathleen
15    Allison, Secretary, California Department of Corrections and Rehabilitation, P.O. Box
16    942883, Sacramento, California 94283-0001.
17             5.    DENIES Plaintiff’s Motion for Temporary Restraining Order and
18    Preliminary Injunction (Doc. No. 3).
19             6.    DISMISSES Plaintiff’s Complaint for failing to state a claim upon which
20    relief may be granted pursuant to 28 U.S.C. Section 1915(e)(2)(B) and Section 1915A(b),
21    and GRANTS him forty-five (45) days leave from the date of this Order in which to file
22    an Amended Complaint which cures all the deficiencies of pleading noted. Plaintiff’s
23    Amended Complaint must be complete by itself without reference to his original
24    pleading. Defendants not named and any claim not re-alleged in his Amended Complaint
25    will be considered waived. See S.D. Cal. Civ. L.R. 15.1; Hal Roach Studios, Inc. v.
26    Richard Feiner & Co., Inc., 896 F.2d 1542, 1546 (9th Cir. 1989) (“[A]n amended
27    pleading supersedes the original.”); Lacey v. Maricopa Cnty., 693 F.3d 896, 928 (9th Cir.
28    2012) (noting that claims dismissed with leave to amend which are not re-alleged in an
                                                     11
                                                                             3:20cv1443-MMA-MSB
     Case 3:20-cv-01443-MMA-MSB Document 8 Filed 12/11/20 PageID.147 Page 12 of 12



1     amended pleading may be “considered waived if not repled.”).
2           If Plaintiff fails to file an Amended Complaint within the time provided, the Court
3     will enter a final Order dismissing this civil action based both on Plaintiff’s failure to
4     state a claim upon which relief can be granted pursuant to 28 U.S.C. Section
5     1915(e)(2)(B) and Section 1915A(b), and his failure to prosecute in compliance with a
6     court order requiring amendment. See Lira v. Herrera, 427 F.3d 1164, 1169 (9th Cir.
7     2005) (“If a plaintiff does not take advantage of the opportunity to fix his complaint, a
8     district court may convert the dismissal of the complaint into dismissal of the entire
9     action.”).
10        IT IS SO ORDERED.
      DATE: December 11, 2020                 ______________________________________
11
                                              HON. MICHAEL M. ANELLO
12                                            United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    12
                                                                                  3:20cv1443-MMA-MSB
